,,- we  v w
q l

an l,;,$

§§

el if 1 20:2

UNHED sTATEs DISTRICT coURr c%iirri§l fill -'izi=iiil§"§ §§"fi‘;',g§]§§§/
FoR THE Dlsrklcr oF coLumBlA ' a

Kevin Fennick, )
Plaintiff, §
v, § Civil Action No.  
The State of l\/lassachusetts, §
Defendant. §
MEMORANDUM OPINION

This matter is before the Court on review of plaintiff’ s pro se complaint and application
to proceed in forma pauperis The C0urt will grant plaintiff s application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the court
to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

Plaintiff is a resident of Boston, Massachusetts, suing the State of Massachusetts for $175
million in damages. The Eleventh Amendment to the U.S. Constitution immunizes a state from
suit in federal court, unless immunity is waived.' See College Sav. Bank v. Florz`da Prepaid
Postsecondary Ea'uc. Expense Ba’., 527 U.S. 666, 675-76 (1999); Keenan v. Wash. Metro. Area
Trcms. Auth ’y, 643 F. Supp. 324, 327-28 (D.D.C. 1986) (citing cases). A waiver is found "only
where stated ‘by the most express language or by such overwhelming implications from the test

as [will] leave no room for any other reasonable construction.’ ” Morris v. Wash. Melro. Area

' The amendment provides in pertinent part: "[t]he judicial power of the United States
shall not be construed to extend to any suit in law or equity, commenced or prosecuted against
one of the United States by Citizens of another State." U.S. Const. amend. XI. lt is established
that this amendment applies equally to suits brought by citizens against their own States. See
Edelman v. Jordan, 415 U.S. 651, 662-63 (1974); Hans v. Louz`sz`ana, 134 U.S. l, 13-15 (189()).

'f£

Trans. Auth ’y, 781 F.2d 218, 221 (D.C. Cir. 1986) (intemal citations omitted). Plaintiff has not
a11eged, and the complaint does not reveal, a basis from which the Court may find a waiver of

Massachusetts’ immunity. Therefore, the complaint will be dismissed. A separate Order

Q»ox»%»»/\

TL__ United States Di§ti"lct Judge

__(:, 2012

accompanies this Memorandum Opinion.

July